Exhibit 10.25

 

     Language Line Holdings, LLC      One Lower Ragsdale Drive      Monterey, CA
93940      Phone 831.648.5811

December 11, 2006

Matthew Gibbs

391 Dry Creek Road

Monterey, CA 93940

 

Re: Repurchase Notice

Dear Matt:

Reference is made to the Incentive Unit Agreement between you and Language Line
Holdings, LLC (“Holdings”), dated July 12, 2004 and March 21, 2006 (the
“Agreement”). Reference is also made to the fact that you have notified Language
Line Services of your intended resignation effective December 18, 2006.

Your resignation constitutes a Termination Event pursuant to Section 5(a) of the
Agreement. Pursuant to Section 6 of the Agreement, Holdings has the right to
repurchase all or any portion of your vested Class “C” Common Units at Fair
Market Value, and your unvested Class “C” Common Units (the “Units”) for an
aggregate purchase price of $1.00 upon a Termination Event.

Holdings hereby notifies you, pursuant to Section 6 (c) of the Agreement, that
it has elected to repurchase an aggregate 300,000 of your vested Units and
3,300,000 of your unvested Units, such purchase to be completed on a pro-rata
basis based on the number of Class C-1 Common Units, Class C-2 Common Units and
Class C-3 Common Units held by you (the “Repurchased Units”). We have calculated
the purchase price for the Repurchased Units in accordance with Section 6(b) of
the Agreement as $27,000.00 in the aggregate for your vested Units and $1.00 in
the aggregate for your unvested Units (the “Purchase Price”) and, thus, have
enclosed a check in such amount (see Schedule A for detail)

In consideration of the Purchase Price, you hereby represent and warrant to
Holdings as follows as of the date hereof and as of the Closing Date (as
defined):

 

1. Ownership. All of the Repurchases Units are owned of record and beneficially
by you, and you have good and marketable title to the Repurchased units, free
and clear of any security interest, claims, liens, pledges, options,
encumbrances, charges, agreements, voting trusts, proxies or other arrangements
or restrictions whatsoever (collectively, Encumbrances”) except as for such
legend and related transfer restrictions. All of the Repurchased Units are
validly issued, fully paid and nonassessable. At the Closing (as defined below),
you will deliver to Holdings good and marketable title to the Repurchased Units,
free and clear of any Encumbrances.



--------------------------------------------------------------------------------

2. Legal Capacity. You have full legal capacity to enter into and perform your
obligations set forth in this Agreement. This Agreement, when executed and
delivered, will constitute the valid and legally binding obligation, enforceable
against you in accordance with its terms.

 

3. Conflicts. The execution, delivery and performance of this Agreement by you
does not conflict with or result in a breach of any agreement, instrument,
order, judgement, decree, law or governmental regulation to which you or the
Repurchased Units are subject.

All questions concerning the construction, validity and interpretation of this
Agreement will be governed by and construed in accordance with the domestic laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause application of the laws of any jurisdiction other
than the State of New York.

Please sign the attached copy of this letter and return it to me no later than
December 18, 2006; provided that, for the avoidance of doubt, you, by cashing
the enclosed check, agree to the terms set forth herein. The time and place of
closing of the aforesaid repurchase shall be the earlier of (x) the time you
cash the enclosed check, (y) the receipt by me of a copy of this letter signed
by you, or (z) July 7, 2006, in each case, in our offices at the address set
forth above (the “Closing”)

 

Yours truly, LANGUAGE LINE HOLDINGS, LLC By:   /s/ Dennis G. Dracup Name:  
Dennis G. Dracup Title:   President and CEO

Accepted as of this

8th day of December, 2006

 

/s/ Matthew Gibbs Matthew Gibbs



--------------------------------------------------------------------------------

Schedule A

Share Repurchase Calculation

 

     Jun-04
Grant    Mar-06
Grant    Total
Grants    Shares
Repurch.    Repurch.
Price    Aggregate
Repurch.
Price    Shares
Not
Repurch

A. Vested Shares

   1,200,000    —      1,200,000    300,000    $ 0.09    $ 27,000.00    900,000

B. Unvested Shares

   2,800,000    500,000    3,300,000    3,300,000      na    $ 1.00    —       
                             

C. Total Shares Granted

   4,000,000    500,000    4,500,000    3,600,000      na    $ 27,001.00   
900,000                                   